Citation Nr: 0007771	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
impairment of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to August 
1994.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for removal of right semilunar cartilage 
and assigned a zero percent evaluation.

In the interim, the RO increased the evaluation of the 
veteran's right knee impairment from zero percent to 
10 percent in a rating decision dated in August 1996, 
effective from March 8, 1996.  

In August 1997, the Board remanded this matter for further 
development.  The Board is satisfied that all remand 
directives have been met.


FINDING OF FACT

The veteran's right knee impairment is productive of pain and 
discomfort on movement of the patella against the underlying 
femoral condyle.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for right knee impairment have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for residuals of right meniscectomy in a rating 
decision dated in March 1996 and assigned a zero percent 
evaluation effective from March 8, 1996.  The veteran's 
service medical records were considered at that time that 
showed treatment related to several surgeries that had been 
performed on the veteran's right knee.  

Post-service records include VA joint examination dated in 
June 1996 that includes a recitation of the veteran's past 
medical history with respect to her right knee.  The veteran 
reported consistent symptoms of snapping and pain, and some 
swelling.  The veteran also reported that she wears a knee 
brace and cannot exert herself more than walking because of 
significant impairment.

On examination, the examiner noted that the veteran could not 
get the knee straight and even slight forced extension caused 
pain.  There was no evidence of intra-articular swelling at 
that time.  There was full range of motion and no 
instability.  Moderate subpatellar crepitus was noted on 
active flexion and extension.  The examiner further noted 
that there was some deviation of the patella to the lateral 
aspect of the right knee.  The Q angle was not increased and 
measured approximately 15 degrees bilaterally.  Some 
tenderness was noted at the distal pole of the patella and 
around the patellar tendon, more severe at the patellar 
attachment.  The vastus medialist obliquus was slightly less 
in size on the right; however, there was no significant 
difference between the left and right as to the thigh 
circumference.

The examiner concluded that there was some patellofemoral 
arthritis, traumatic in nature, and probably some fissuring 
of the articular surface, with some perceived accompanying 
patellar tendinitis.  X-ray studies conducted in June 1996 
disclosed a small enostosis in the lateral aspect of the 
proximal tibial metaphysis.  

Rating action dated in August 1996 reveals that the RO 
increased the evaluation of the veteran's right knee 
impairment to a 10 percent rating.

Pursuant to the Board remand of this issue in August 1997, 
the veteran underwent a December 1998 VA examination, at 
which time the examiner reviewed the veteran's clinical 
history of right knee impairment.  The veteran complained of 
increased pain in the right knee with swelling off and on.  
Further, the veteran stated that about once a month, she 
experiences popping that appears to reposition something in 
her knee.  Cold and damp weather increases her symptoms.  The 
veteran has been wearing a brace for several years, which 
appeared to help.  Although the veteran reported no buckling 
of the right knee, she reported that she does have a locking 
of the knee in a flexed position that requires steady 
manipulation to straighten it out.  The examiner noted that 
the veteran took two tablets of Tylenol every six to eight 
hours.

On examination, the examiner noted that the veteran's gait on 
level ground showed a mild antalgia.  The veteran was able to 
get up on the tip of her toes and walk without problems; 
however, walking on her heels caused discomfort in the 
patellofemoral region.  She was able to do a partial deep 
knee bend, but had discomfort on attempting to get up.  
Further examination revealed that the Q angle on the right 
was definitely increased and measured about 18 to 20 degrees 
as compared to 10 degrees on the left.  Leg lengths and thigh 
girths were equal bilaterally.  Flexion on the right was from 
zero to 130 degrees as compared to the left at zero to 
137 degrees.  The motion was smooth with no discomfort, no 
ligament laxity and Lachman's test and anterior drawer tests 
were negative.  Also, the examiner observed that there was no 
tenderness medially or laterally.  The veteran had some 
discomfort with lateral rotational stress test in the right 
knee.  

Further examination revealed a patellar alteration with some 
lateral tilting of the patella.  There was no specific 
crepitus, but there was a positive inhibition test and 
positive apprehension test on the right side.  Also, there 
was pain on moving the patella against the underlying femoral 
condyle.  Attempts at palpating the undersurface of the 
patella produced some discomfort.  X-ray studies of the right 
knee indicated that the medial and the lateral joint 
compartments were well preserved with a 4.5 millimeter of 
joint space in the medial compartment and a six millimeter of 
joint space in the lateral joint compartment.  Also, there 
was some subchondral sclerosis in the patella indicative of 
early moderate degenerative changes.  The examiner noted a 
diagnosis of patellofemoral maltracking syndrome and 
degenerative disease.  
Analysis

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 10 percent for her right knee 
impairment.  A claim for an increased evaluation for a 
service-connected disability is well grounded if the veteran 
indicates that she has increased disability.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In light of the veteran's notice of 
disagreement (NOD) dated in April 1996 filed in response to 
the March 1996 rating action in which the RO originally 
granted service connection and assigned a zero percent 
evaluation, this claim is considered an original claim.  As 
such, under Fenderson, the record as a whole is reviewed 
prior to making a final determination.  Id.  Further, in such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id., slip. op. at 9. 

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

This veteran's right knee impairment is evaluated pursuant to 
the rating criteria found under Diagnostic Codes 5259-5257.  
Diagnostic Code 5259 relates to the removal of semilunar 
cartilage and provides for a 10 percent evaluation.  
38 C.F.R. § 4.71, Diagnostic Code 5259 (1999).  At the time 
of the original grant of service connection, the RO rated the 
veteran's right knee disability under Diagnostic Code 5259 
based on the veteran's inservice surgery.  Id.  

Under Diagnostic Code 5257 that relates to impairment of the 
knee with recurrent subluxation or lateral instability, a 
10 percent evaluation is warranted for slight impairment, a 
20 percent rating is merited for moderate impairment, and the 
maximum of 30 percent is assigned for severe impairment.  
38 C.F.R. § 4.71(a), Diagnostic Code 5257 (1999).

In this veteran's case, her current 10 percent evaluation 
more nearly approximates impairment associated with her right 
knee.  Overall, the evidence as a whole does not substantiate 
more than slight impairment.  Specifically, as noted above 
during the December 1998 VA examination, there was no 
tenderness, motion was smooth without ligament laxity, 
pertinent tests were negative, the veteran was able to rise 
onto her tiptoes and walk without trouble, and the complaints 
were confined primarily to discomfort with some pain on 
motion of the patella and some locking of the knee in a 
flexed position.  Thus, in light of this evidence, pathology 
associated with the veteran's right knee disability is not 
productive of more than slight impairment.  Therefore, the 
current 10 percent rating is appropriate.

Furthermore, results from the June 1996 VA examination 
revealed no instability with only some deviation of the 
patella to the lateral part of the right knee.  Some 
tenderness was evident and the examiner reported 
patellofemoral arthritis.  Nonetheless, such symptomatology 
is not indicative of more than slight impairment, and as 
such, a 10 percent evaluation more nearly approximates the 
veteran's right knee disability.  Id.  

However, the Board acknowledges that the assignment of a 
particular diagnostic code depends entirely on the facts of a 
specific case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  A change in the diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); see also Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

In this light, the Board points out that under other 
potentially relevant diagnostic codes, the veteran's right 
knee disability does not merit an evaluation in excess of the 
current 10 percent rating.  Specifically, Diagnostic Code 
5256 rates ankylosis of the knee and requires ankylosis in 
flexion between 10 and 20 degrees for a 40 percent rating, 
and in flexion between 20 and 45 degrees for a 50 percent 
rating.  38 C.F.R. § 4.71a-20, Diagnostic Code 5256 (1999).  
Nonetheless, ankylosis is neither demonstrated nor contended 
in this case.  

Further, as to Diagnostic Code 5260 for limitation of 
flexion, upon showing flexion limited to 45 degrees, the 
veteran merits a 10 percent evaluation.  With flexion limited 
to 30 degrees, a 20 percent evaluation is warranted, and a 
maximum of 30 percent is merited for flexion limited to 
15 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260 
(1999).  Additionally, Under Diagnostic Code 5261, with 
extension limited to 10 degrees, a 10 percent evaluation is 
assigned.  Where there is evidence of extension limited to 
15 degrees, a 20 percent evaluation is warranted.  Further, 
with extension limited to 20 degrees, a rating of 30 percent 
is merited.  38 C.F.R. § 4.71(a), Diagnostic Code 5261 
(1999).

However, according to the results from the December 1998 
examination, the veteran's limitation of motion amounted to 
flexion on the right from zero to 130 degrees as compared to 
the left at zero to 137 degrees.  Such limitations are 
minimal in nature and do not equate with what is required 
under the rating criteria for a 20 percent evaluation.  See 
supra 38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261.  
Essentially, flexion was not limited to 30 degrees and 
extension was not limited to 15 degrees; thus, the veteran 
has not presented clinical evidence of limitation of motion 
so as to warrant the next higher evaluation under these 
diagnostic codes.  Id.  

As relates to impairment of the tibia or fibula, the veteran 
has not provided evidence of nonunion of the right knee or 
loose motion that requires the use of a brace.  38 C.F.R. 
§ 4.71a-20, Diagnostic Code 5262 (1999).  Although the 
veteran has used a brace over a period of years, there is no 
indication that such use is due to loose motion.  For 
example, results from the December 1998 VA examination 
disclosed that motion was smooth without discomfort.  There 
were no clinical data that tended to suggest loosening, 
nonunion, or related complications.  Thus, in this veteran's 
case, Diagnostic Code 5262 does not apply.  Id.

In light of the above, the Board emphasizes that the 
assignment of a rating is a factual determination, and based 
on the facts as presented earlier herein, the veteran's right 
knee disability does not warrant the next higher evaluation 
of 20 percent under Diagnostic Code 5257.  See Zink v. Brown, 
10 Vet. App. 258, 259 (1997) (per curiam affirmed).  
Furthermore, the Board acknowledges that in cases of 
functional loss and impairment, under 38 C.F.R. §§ 4.10, 4.40 
(1999), evaluations must contemplate the lack of usefulness 
of the specific limb or joint in question.  Id.  

In this vein, the Board has reviewed the entire clinical 
evidence of record and concludes that the veteran's 
symptomatology referable to his right knee disability does 
not indicate a degree of impairment beyond that which is 
considered within the 10 percent evaluation under Diagnostic 
Code 5257.  38 C.F.R. § 4.71, Diagnostic Code 5257.  
Specifically, although the evidence substantiates some 
discomfort, overall, there is no instability, motion is 
smooth, there are no complaints of buckling, and in general, 
the knee appears fairly stable with a normal gait.  

The Board acknowledges that functional loss due to the 
affected joints is not subsumed into the diagnostic codes 
under which a veteran may be rated.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, the Board has considered 
any weakness of pain and limitation of motion of the right 
extremity, and as such, has determined that, while the 
veteran complains of occasional discomfort and pain, the 
record does not suggest that the pain results in such degrees 
of fatigability, incoordination, lack of strength or 
endurance so as to warrant consideration over and above the 
current 10 percent rating under Diagnostic Code 5257.  See 
 38 C.F.R. § 4.45 (1999).  

Thus, in view of the aforementioned, and in determining 
functional impairment, the Board has carefully considered the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45.  In this 
case, Diagnostic Code 5257 adequately addresses the criteria 
of pain, limitation of motion, and weakness in the affected 
extremity in rating right knee impairment.  As stated 
earlier, while there is objective evidence of pain, the 
record does not suggest that the pain results in functional 
impairment beyond what is contemplated by the 10 percent 
rating under Diagnostic Code 5257.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.  

It should also be noted that the VA General Counsel issued a 
precedent opinion (VAOPGCPREC 23-97) holding that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Codes 5003 and 5257, if the claimant has 
additional disability.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a zero-
percent rating for limitation of motion under Codes 5260 or 
5261.  The evidence does not show that the veteran has 
flexion limited to 6 degrees or extension limited to 5 
degrees.  Accordingly, a separate rating is not appropriate.  

The Board does give credence to the veteran's assertions that 
she experiences pain and instability in the right knee; 
however, there is no data of record to substantiate severity 
such that it results in impairment that rises to the level of 
an evaluation in excess of 10 percent.  Moreover, factors 
such as weakness, fatigability, or incoordination are not 
indicated on the record to an extent that would support the 
assignment of a rating higher than 10 percent, as stated 
herein.  Id.  

The Board has considered the veteran's record in its entirety 
and all potential applicable law and regulations pertinent to 
this veteran's allegations and raised issues.  Schafrath v. 
Derwinski, 1 Vet. App. 589.  In light of the discussion 
above, and pursuant to VA law that requires that all doubt as 
to any matter be resolved in favor of the veteran, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted in this veteran's case.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee impairment is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

